Citation Nr: 1726168	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-08 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1981 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Atlanta, Georgia has jurisdiction over the appeal. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of those proceedings is of record.  In March 2016, the Board remanded this case for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the knee disability claim, the Veteran underwent a VA examination in April 2016, at which time the examiner concluded that the Veteran's knee condition was less likely than not related to service.  Among other reasons cited in support of his conclusion, the examiner stated that there is no evidence that the Veteran had knee problems during service and that he was first treated for his knees in 2012.  However, the evidence of record indicates that the Veteran sought treatment for his knee condition as early as 2006, and he has proffered lay statements that he has had knee pain since service.  The Veteran has also stated that he was injured in-service or alternatively that he was not injured but that his condition is due to the cumulative impact of his aircraft maintenance duties and his football playing during service.  Moreover, the Board notes that since the April 2016 examination new evidence has been submitted, including updated x-rays and a dissenting medical opinion.  These pieces of evidence should also be considered when addressing the issue of nexus between the Veteran's current knee condition and service.  As such, an addendum opinion is warranted in order to ensure that the Board's opinion will be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding hearing loss, the March 2016 VA examiner opined that the Veteran's hearing loss was less likely than not caused by service.  In so opining, the examiner refuted the medical plausibility of delayed onset hearing loss based on an Institute of Medicine (IOM) study in 2005 indicating "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure."  

The Board observes that Court of Appeals for Veterans Claims (Court) has recently noted that medical opinions citing this IOM report in this manner appear to misstate or incompletely contemplate the IOM report's pertinent conclusions.  See, e.g., Lemmons v. McDonald, No. 15-3043, 2016 LEXIS 1646 (Vet. App. October 28, 2016) (non-precedential); Bethea v. Derwinski, 2 Vet. App. 252 (1992) (single-judge memorandum decisions may be cited or relied upon for any persuasiveness or reasoning they contain).  The Court has repeatedly directed attention to the fact that, although the IOM report states "based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely" that the onset of hearing loss begins years after noise exposure occurs (IOM report at 47), this statement does not reflect the full extent of the report's findings pertinent to the matter.  While a portion of the IOM report found there is no evidence of delayed onset hearing loss due to noise exposure, another portion of the same IOM Report found that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure." (IOM report at 203-04.)  The Court has directed attention to the fact that the IOM report's language may support a theory of service connection involving delayed onset of a Veteran's perception of hearing loss such that a VA examiner's citation of the report should contemplate to all of the pertinent aspects of its findings.

Accordingly, in light of the recent attention to this language presenting a more complete understanding of the IOM report's pertinent conclusions, the Board finds that a remand for an addendum opinion is necessary.  
Finally, any outstanding VA treatment records should be obtained and the Veteran should be invited to submit any treatment or employment records that he has previously alluded to during the course of the appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may treatment or employment records or submit lay statements from himself and other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service knee and hearing symptomatology.  The Veteran should be provided an appropriate amount of time to submit this evidence.  

2.  Obtain and associate any outstanding VA treatment records that pertain to the Veteran. 

3.  Then return the claims file to the April 2016 examiner if available, or a suitable replacement.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  After a full review of the claims file, including any newly received treatment records since the previous examination, the examiner is requested to provide a specific opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed bilateral knee disability had its onset during or is otherwise related to service, to include whether the condition is due to any cumulative impact of stress on the knees from the Veteran's aircraft mechanic duties and/or recreational football participation.  In addressing this question, the examiner should discuss the May 2006 opinion of Dr. Kelly.

If the requested opinion cannot be provided without resort to speculation, the examiner should state why that is so and should also indicate whether any additional information would permit a non-speculative opinion, (which facts should be identified) or if it is the limits of medical knowledge which prevent a non-speculative opinion.

4.  Then obtain an addendum opinion addressing the etiology of the Veteran's bilateral hearing loss.  The claims file should be made available to and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset in or is otherwise related to active service.  The absence of hearing loss pursuant to 38 C.F.R. § 3.385 during service cannot, standing alone, serve as a basis of a negative opinion.  Moreover, in addressing this question the examiner must adequately discuss the IOM Report on noise exposure in the military (cited as authority in the March 2016 VA medical opinion), which states that it is "unlikely" that the onset of hearing loss begins years after noise exposure occurs, but also states that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."

5.  Then readjudicate the issues on appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




